Name: Commission Regulation (EEC) No 3562/85 of 17 December 1985 correcting Regulation (EEC) No 3143/85 with respect to the statements appearing on packs of concentrated butter
 Type: Regulation
 Subject Matter: trade policy;  marketing;  consumption;  processed agricultural produce;  foodstuff
 Date Published: nan

 Avis juridique important|31985R3562Commission Regulation (EEC) No 3562/85 of 17 December 1985 correcting Regulation (EEC) No 3143/85 with respect to the statements appearing on packs of concentrated butter Official Journal L 339 , 18/12/1985 P. 0034 - 0034 Spanish special edition: Chapter 03 Volume 39 P. 0141 Portuguese special edition Chapter 03 Volume 39 P. 0141 Finnish special edition: Chapter 3 Volume 19 P. 0237 Swedish special edition: Chapter 3 Volume 19 P. 0237 *****COMMISSION REGULATION (EEC) No 3562/85 of 17 December 1985 correcting Regulation (EEC) No 3143/85 with respect to the statements appearing on packs of concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter (3), as last amended by Regulation (EEC) No 3338/85 (4), provides that packs of concentrated butter must bear, in clear and legible print, certain statements; whereas, as a result of an error, the statement in the Italian language does not correspond to the statement adopted in the text submitted for voting to the Management Committee for Milk and Milk products; whereas the Regulation should therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 The penultimate indent of the first subparagraph of Article 5 (4) is replaced by the following: ' - burro concentrato'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 137, 27. 5. 1985, p. 5. (3) OJ No L 298, 12. 11. 1985, p. 9. (4) OJ No L 318, 29. 11. 1985, p. 13.